Stephens, J.
1. Where there is more than one party defendant, either party defendant may, after the rendition of a judgment against both defendants, enter an appeal. Code, § 6-110. A surety on a replevy bond executed by a defendant in attachment, where the obligation, which is joint and several, is to pay whatever judgment the plaintiff in attachment may obtain against the defendant in attachment, including court costs (Code, § 8-701), is not (although judgment may have been rendered against the defendant, and also against the surety as re*418quired by statute) a necessary and essential party to an appeal by the defendant in attachment from the judgment rendered.
Decided October 27, 1936.
W. G. Warnell, Edward J. Goodwin, for plaintiff in error.
Abrahams, Bouhan, Atkinson & Lawrence, contra.
2. Where an appeal is entered by a defendant in attachment from the judgment rendered against him and the surety upon the statutory replevy bond, the appeal is not subject to dismissal upon the ground that the surety is not a party appellant, or, where the appeal is made by the defendant in forma pauperis and the surety did not make an affidavit in forma pauperis, that the required costs have not been paid. Macon & Brunswick Railroad v. Washington, 69 Ga. 764; Barnett v. Travis, 96 Ga. 760 (22 S. E. 314) ; Morse v. Turner, 20 Ga. App. 108 (92 S. E. 767).
3. Appeals may be taken from judgments in the municipal court of Savannah, to the superior court of Chatham County, in accordance with the same rules and regulations applicable to appeals from justices’ courts. See Acts 1927, p. 457, sec. 4.
4. The superior court erred in dismissing the appeal.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concur.